Case 1:11-cv-01056-RWL Document 103 Filed 03/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
KEVIN MICHAEL BENTLEY, et al., ; 11 Civ. 1056 (RWL)
Plaintiffs, . ORDER
- against - -
ROBERT J. DENNISON, as former Chai | DSC SDNY
, as former Chair, 4 _
New York State Division of Parole (the eee ic LLY FILED
Division) & in his individual capacity, et al., BLECTROSICAL
(poc#:
Defendants. : DATE FILED: 3-4-20%
X

 

 

 

 

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This order addresses Plaintiffs’ request (Dkt. 100) to sanction Defendants for
failing to provide by February 25, 2020, a counter-offer to Plaintiffs’ settlement demand
as required by this Court’s order dated January 15, 2020 (Dkt. 93) (the “Order’).

In their February 25, 2020 letter to Plaintiffs providing other required information,
Defendants refused to provide a counter-offer, instead contending that Plaintiffs’ demand
(first made in October 2019) was unreasonable and that any such counter-offer is
premature and cannot be determined without more individualized considerations. And in
response to Plaintiffs’ letter to the Court requesting sanctions, Defendants argue that the
Court cannot sanction them because the Court cannot require a party to make a
settlement offer. The Court agrees that as a general rule it cannot a coerce a party to
make a counter-offer. There are at least three reasons, however, that the instant dispute
is not at all typical.

First, the posture of the instant dispute differs materially from that of the typical

case. While this case has been stayed pending progress of the parallel class-action,
Case 1:11-cv-01056-RWL Document 103 Filed 03/04/20 Page 2 of 2

Betances v. Fischer, No. 11 Civ. 3200 (“Betances”) case, the parties agreed to and have
been in engaged for approximately two years in a long-standing, sustained settlement
process applicable to both cases, engaging the Court’s assistance in that process.

Second, pursuant to a conference with the parties on January 14, 2020, the Court
issued the Order requiring that, among other things, Defendants provide by February 25,
2020, “a counter offer to Plaintiffs’ October 17, 2019 settlement demand.” Defendants
did not object to the Order and did not move for reconsideration of the Order. Instead,
Defendants proceeded by unilaterally deciding to selectively comply with only a part of
the Order.

Third, Defendants’ excuses for failing to provide a counter-offer are suspect.
Among others, Defendants contend that “[a]t this point, [Plaintiffs’] settlement demand is
based only on speculation as to liability and not on concrete evidence supporting
Plaintiffs’ claims.” As Defendants well know, however, liability already has been
established in Betances.

Accordingly, a hearing will be held at which Defendants shall show cause as to
why they should not be required to comply with the January 15, 2020 Order and/or
sanctioned. The hearing will take place on April 9, 2020, at 9:30 a.m., in Courtroom 18D,
United States Courthouse, 500 Pearl Street, New York, New York.

SO ORDERED.

 
 

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: March 4, 2020
New York, New York

Copies transmitted to all counsel of record.
